Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 12, 2018

                                     No. 04-18-00199-CV

                   IN THE INTEREST OF N.C.F., ET AL CHILDREN,

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-11406
                        Honorable Richard E. Price, Judge Presiding


                                       ORDER
       On June 4, 2018, appellant filed a response to our order dated May 23, 2018, showing
payment has been made for the reporter’s record. The reporter’s record is due on or before July
2, 2018.

                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court